DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9 and 11-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky et al (2014/0100451) in view of Lavi et al (2015/0265162) and further in view of Anderson et al (WO 2013/028612).
Regarding claim 1, Tolkowsky et al disclose a method of evaluating a vessel system of a patient to recommend an intervention for the patient, the method comprising: obtaining, at a processor, pressure measurements from a pressure-sensing guidewire positioned within a vessel of the patient while the pressure-sensing guidewire is moved longitudinally through the vessel from a first position to a second position, the pressure-sensing guidewire comprising a proximal portion, a distal portion ([0026], [0457]); determining, based on the pressure measurements, a plurality of pressure ratios along a length of the vessel with a lesion (lesion = stenosis [0019], FFR = pressure ratio ([0024], plurality of locations [0193]); obtaining, at the processor, external image data of the vessel (extraluminal image [0193]); co-registering, with the processor, the plurality of pressure ratios with the external image data to produce co-registered pressure ratios (fig.4, co-registering the index (ffr) [0351];[0231];[0472]); determining, with the processor, spatial information from the external image data of at least 
However, Lavi et al teach in the same medical field of endeavor, modifying the image-based disease quantification score (subscore based on received image data [0004]) by a factor (functional syntax score integrating physiological measurements [0085]) to generate the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functional disease quantification score and the image-based quantification score of Tolkowsky et al with modifying the image-based disease quantification score by a factor to generate the functional disease quantification score of Lavi et al as it would provide enhanced characterization of coronary vascular disease state and enhance predictions of outcomes of coronary intervention as set forth in Lavi et al ([0003]).  Tolkowsky et al as modified by Lavi et al fail to explicitly disclose pressure measurements from both a pressure-sensing instrument and a pressure-sensing guidewire positioned within a vessel of the patient and the pressure sensor coupled to the distal portion.
However, Anderson et al teach in the same medical field of endeavor, pressure measurements from both a pressure-sensing instrument and a pressure-sensing guidewire positioned within a vessel of the patient and the pressure sensor coupled to the distal portion (instruments 130 and 132, p.8, ll.9-14, p.10, ll.5-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wires and instruments currently produced by Volcano Corp with the pressure-sensing instrument and the pressure-sensing guidewire of Volcano Corp as set forth by Anderson et al as it would provide a known configuration of the device to provide pressure data as set forth.

Regarding claims 3 and 15, Tolkowsky et al disclose wherein co-registering the plurality of pressure ratios with the external image data to provide the co-registered pressure ratios comprises: associating, in a data file, each pressure ratio with a location within the vessel; identifying a corresponding location for each pressure ratio within the external image data; and associating, in a co-registered pressure ratios data file, each pressure ratio with its corresponding location within the external data of the vessel (fig.4; [0351]).
Regarding claim 4, Tolkowsky et al disclose wherein determining whether to perform the first surgical procedure or the second surgical procedure comprises: interpreting, by the processor, the external image data of the vessel; and identifying on or more lesions within the vessel ([0028];[0034]).
	Regarding claims 5 and 17, Tolkowsky et al disclose wherein the spatial information comprises at least one of a degree of occlusion of the lesion (severity of stenosis i.e., narrowing and/or occlusion, [0019]); length of the lesion (fig.4) and a location of the lesion ([0027]). 
Regarding claims 7 and 18, Tolkowsky et al disclose wherein the functional disease quantification score is determined further based on patient history information and the image data (patient history is used as an input [0065];[0438]).
 Regarding claim 9, Tolkowsky et al disclose wherein a recommendation for a first procedure is displayed when the functional disease quantification score is below a threshold ([0028]).

However, Lavi et al teach in the same medical field of endeavor, wherein the disease quantification score comprises a SYNTAX score ([0072]); and wherein the first surgical procedure comprises a percutaneous coronary intervention (claim 27) and the second surgical procedure comprises a coronary artery bypass graft ([0108]); identify one or more additional vessels from the image data; and identify one or more lesions within the one or more additional vessels ([0044];[0112]); and the factor further corresponds to a relative effect on the blood flow within the vessel of a first lesion compared to a second lesion ([0122];[0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disease quantification score, treatment options, pressure ratios along a plurality of locations along the lumen and coronary determinations of Tolkowsky et al as modified by Anderson et al with a SYNTAX score as it would provide use of a well-known and established grading system to evaluate the complexity and prognosis of patients and with the first and second surgical procedures of Lavi et al as it would provide well-known treatment procedures for a coronary artery and with identifying one or more additional vessels and lesions and the relative effect on blood flow as it would provide a complete understanding of lesions within the patient and weigh lesions in segments differently based on significance in order to maximize the effect of treatment.

However, Lavi et al teach in the same medical field of endeavor, modifying the image-based disease quantification score (subscore based on received image data [0004]) by a factor (functional syntax score integrating physiological measurements [0085]) to generate the functional disease quantification score (score/a cardiac disease score [0004];[0085]); and outputting, to a display in communication with the processor, a graphical representation of the functional disease quantification score and the image-based disease quantification score (score is provided to an output such as a user interface; [0167];[0249]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functional disease quantification score and the image-based 
However, Anderson et al teach in the same medical field of endeavor, pressure measurements from both a pressure-sensing instrument and a pressure-sensing guidewire positioned within a vessel of the patient and the pressure sensor coupled to the distal portion (instruments 130 and 132, p.8, ll.9-14, p.10, ll.5-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wires and instruments currently produced by Volcano Corp with the pressure-sensing instrument and the pressure-sensing guidewire of Volcano Corp as set forth by Anderson et al as it would provide a known configuration of the device to provide pressure data as set forth.
Regarding claim 19, Tolkowsky et al obtain additional pressure measurements from the pressure-sensing instrument (wherein some of the pressure measurements are considered “additional pressure measurements” [0026], [0457]); and modify the disease quantification score based on pressure measurements (score is changed and determination whether reached a threshold based on the pressure ratios; [0028]), but fail to explicitly disclose obtain additional 
However, Anderson et al teach in the same medical field of endeavor, obtain additional pressure measurements from the pressure-sensing instrument and the pressure-sensing guidewire (the instruments 130 and 132 monitor pressure within the vessel for each pullback or push through, p.10, ll.5-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of pressure measurements and additional pressure measurements of Tolkowsky et al with the additional pressure measurements of the pressure-sensing instrument and the pressure-sensing guidewire as it would provide a more complete acquisition of data to enhance determination of the disease quantification score.
Regarding claims 21 and 22, Tolkowsky et al disclose wherein the graphical representation of the disease quantification score comprises a numerical value of the disease quantification score (fig.4).
Response to Arguments
Applicant's arguments filed June 7th, 2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant states the prior art of Tolkowsky et al as modified by Anderson et al fail to explicitly disclose the amended limitations “calculating, with the processor, a functional disease quantification score…wherein the calculating comprises: determining an image-based disease quantification score based on the spatial information; and modifying the image-based disease quantification score by a factor to generate the functional disease quantification score, wherein the factor is determined based on the co-registered pressure ratios at the region of interest, wherein the factor is representative of an effect of the lesion on a blood flow along the length of the vessel” and “outputting, to a display in communication with the processor, a graphical representation of the functional disease quantification score and the image-based disease quantification score.”
Regarding claim 13, Applicant similarly states the prior art fail to explicitly disclose “output, to a display, a graphical representation of an image-based disease quantification score and the functional disease quantification score, wherein, to calculate the functional disease quantification score, the processor is configured to: determine the image-based disease quantification score based on the spatial information; and modify the image-based disease quantification score by a factor to generate the functional disease quantification score, wherein the factor is determined based on the co-registered pressure ratios at the region of interest within the vessel, wherein the factor is representative of an effect of the lesion on a blood flow along the length of the vessel.
Additionally, Applicant states Tolkowsky, Anderson and Lavi even when combined, do not disclose or suggest all of the recited features of independent claims 1 and 13.
Examiner’s position is Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Examiner recognizes that Tolkowsky as modified by Anderson fail to explicitly disclose all of the amended limitations; however, the prior arts in combination with Lavi teach the entirety of claims 1 and 13, as amended.  
Specifically, Tolkowsky discloses calculating, with the processor, a functional disease quantification score, the functional disease quantification score indicating whether to perform a first surgical procedure or a second surgical procedure at a region of interest within the vessel (luminal-flow-related index and determining the type of treatment based on a threshold level; [0028]), wherein the calculating comprises: determining an image-based disease quantification score based on the spatial information (luminal-flow-related index of subject is at least partially determined by performing image processing on the angiographic image, abstract; a set of angiographic images of the lumen is acquired, and the geometry of the lumen is determined automatically and blood flow velocity and geometry are used to determine a current flow-related parameter of the lumen at the give location [0027]); and modifying the image-based score by a factor determined based on the co-registered pressure ratios at the region of interest, wherein the factor is representative of an effect of the lesion on a blood flow along the length of the vessel (luminal-flow-related index, such as FFR, based upon medical imaging [0018];[0027]); outputting, to a display in communication with the processor, a graphical representation (fig.4). 
Examiner recognizes Tolkowsky and Anderson fail to explicitly disclose the amended limitations of modifying the image-based disease quantification score by a factor to generate the functional disease quantification score; and outputting, to a display in communication with 
Examiner instead relies upon Lavi et al to teach in the same medical field of endeavor, modifying the image-based disease quantification score (subscore based on received image data [0004]) by a factor (functional syntax score integrating physiological measurements [0085]) to generate the functional disease quantification score (score/a cardiac disease score [0004];[0085]); and outputting, to a display in communication with the processor, a graphical representation of the functional disease quantification score and the image-based disease quantification score (score is provided to an output such as a user interface; [0167];[0249]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793